Exhibit 10.6

LOAN CONTRACT






























RURAL CREDIT COOPERATIVE OF SHANDONG
 
 
 
 

--------------------------------------------------------------------------------

 








LOAN CONTRACT
 
(YISHUI) RCC LOAN(2010) 004#
BORROWER (FULL NAME):
 
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD
 
LENDER (FULL NAME):
 
YISHUI RURAL CREDIT COOPERATIVE


According to certain National laws and Regulations, both parties agreed to sign
the contract.


I.  Loan
1.  Loan type: short term working capital loan
 
2.  Loan purpose: Business operating facilities update & material purchase.
 
3.  Amount of Loan: Chinese RENMINBI, One million two-hundred thousand Yuan
 
4.  The Term of Loan：12 months
 
(1)  The Term of Loan as following:
 
Releasing Date & Amount
Due Date & Amount
DATE
AMOUNT
DATE
AMOUNT
2010-1-9
1,200,000.00
2011-1-8
1,200,000.00
       

 
 
 
 

--------------------------------------------------------------------------------

 
(The items are not included in above form but attached later should be the part
of the Contract.)
 
（2）The amount, the releasing date or the due date of the loan that describing in
the Contract are different from that on the accounting book, the information on
the accounting book shall be the final conclusion. The accounting book related
to above information shall be regarded as a part of the Contract with the same
legal effect.
 
5.  Loan Interest Rate and Computation.
 
RENMINBI loan interest calculation should be made by following 2nd method:
 
(1)  Floating Rate
 
The floating rate will be _____(up/down) at the basic rate, execution rate shall
be _____%. The less Five years term (including five years) loan applies to the
rate that issued by The People's Bank Of China; The more that five years term
loan interesting rate shall be that the rate issued by The People's Bank Of
China "PLUS" _____ ratio percentage.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The rate adjustment shall in every _____months as a adjustment circle. In the
case of that the basic rate is adjusted by The People's Bank Of China, the
Lender shall renew the rate calculated by above method and the new basic rate
considering of the class of the loan term, the effective date shall be started
at the date that the same borrowing day of the first month of the next
adjustment circle after the new Adjusted Rate is issued. The Borrower is
acknowledging that the adjustment is without notice. The date of the basic rate
adjustment is the same day to the Loan beginning day, or the same day of the
first month of the adjustment circle. From the date of the basic rate adjustment
day, the new loan interest rate will be set. If there is no the same day of the
month to the loan beginning day, the last day of the month shall be the
borrowing day.


(2)  Fixed rate
 
The loan interest rate shall be up 100% at the basic rate, execution rate shall
be 10.62% till the loan end date. The rate to the less than five years(including
five years) term loan shall apply to the same loan rate issued by The People's
Bank Of China; the rate to the more than five years term loan shall be the basic
rate issued by The People's Bank Of China "PLUS" ______ ratio percentage.
 
The foreign currency loan interest rate shall be made by the item _____of the
following items:
 
 
 
(1)  The rate floating in _____months and Calculated by the method of _____(In
capital words) months _______(LIBOR/HIBOR) + ____% . LIBOR/HIBOR is the
borrowing interest rate in LONDON/HONKONG financial industry prior two days to
the loan beginning day and announced by the Reuters News Agency.
 
(2)  Execution annual rate shall be ____% till the loan end date.
 
(3)  Other computation method ________________________.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  Interest Computation
 
The interest of the loan under the Contract is calculated in every month, the
computation day is the 20th day of every month. The borrower shall pay the
interest every month at the above day. If the last interest pay day is not in
the computation circle, the unpaid interest shall be completed with principal.
(Day rate = Month rate/30)
 
II.  The Lender is entitled to refusal to provide the Borrower the loan that
agreed under the Contract, if one of the following items is sufficiently
satisfied.
 
1.  The Borrower shall open a basic deposit account with the Lender
 
2.  The borrower shall provide the Lender all the necessary document,
information that required by the Lender.
 
3.  If the Loan is a foreign currency loan, the Borrower shall provide the
Lender all the necessary authorized Approval, Registration Permit and other
legal processing document.
 
4.  Any mortgage, pledge warrant in connection with the loan under the Contract,
the legal processing of the registration and/or insurance etc. is completed with
the requirement of the lender, and the warrant, insurance is continuous valid.
Any guarantee in connection with the loan under the Contract, the borrower shall
ensure the lender that the guarantee contract has been signed and effective.
 
 
 
 

--------------------------------------------------------------------------------

 
 
III.  The rights and obligations of the Lender.
 
1.  The lender has the right to acknowledge the business operating, the
financial activities, material and inventory, loan flowing of the Borrower, to
ask the borrower for the financial statement, documents and information.
 
2.  The events that described in section IV, item 7,8,10 (include but not
limited) occur to borrower, and will bring the Borrower the complication or
impact to the safety of the loan, the Lender may refuse to provide the loan or
withdraw the loan in advance.
 
3.  The loan principal, interest, penalty, compound interest and the other
payable expense that the Lender may withdraw or withdraw in advance under the
Contract, the Lender may directly deduct from any Borrower's account.
 
4.  The money the Borrower paid to the Lender is insufficient to cover the
amount payable under the Contract, the Lender may determine to pay suitable
payment, such as loan principal, interest, penalty, compound interest or other
expenses.
 
5.  The Borrower fails to pay back the loan, the Lender may disclose the fact in
public that the Borrower broke the Contract.
 
6.  The Lender shall provide the Borrower the loan in full amount scheduled
under the Contract.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IV.  Borrower's commitments:
 
1.  The borrower is entitled to the access to the loan and to use it.
 
2.  The account opened pursuant to the section II under the contract, shall be
used for deposit and settlement between the both parties.
 
3.  The loan under the contract is a foreign currency loan, the Authorized
approval, registration permit and other legal processing document in connection
with the loan shall be completed pursuant to certain laws and regulations.
 
4.  The borrower shall pay the principal and interest as scheduled. The borrower
may needs a extension for the loan set forth, a writing request shall be raised
out in 15 working days before the loan end date, a renewal contract between the
both parties shall be signed with the consent from the Lender.
 
5.  To use the loan in a manner of respecting the Loan purpose under the
Contract, no impropriation or other purposes is allowed to carry out.
 
6.  The Borrower shall monthly provide the Lender the true, complete, valid
financial statement, or other documents and information, and assistant the
Lender to review its business operating, financial activities, and the loan
flows.
 
7.  Such events occur to the borrower: operating in a contract, lease,
shareholding reform, affiliation, merger, acquisition, split, joint venture,
asset transfer, apply for suspension and reform, apply for dismiss, apply for
bankrupt and other events may affect the liability between the creditor and
debtor, or the actions may impact the Leading party to complete the creditor's
rights, a writing notice letter shall be provide to the Lender in advance, with
the consent from the Lender, to start processing the debt paying-back or
complete the debt paying-back in advance before the forth events occurs,
otherwise, the above activities and actions is prohibited to carry out.
 
 
 
 

--------------------------------------------------------------------------------

 
8.  Any events other than described in the previous paragraph occur to the
Borrower may cause material effect to fulfill the paying-back of the loan, such
as, business suspension, business activities dormant, registration cancellation,
withdraw of business license, corporate representative involved into a criminal,
material lawsuit and arbitration involved, difficult situation in business
operation, financial statement worsening, etc. the Lender shall be provided a
writing notice, a protective measure to creditor shall be carried out with the
consent from the Lender.
 
9.  The Borrower provides a debt guarantee for the thirty party, or in
connection with a mortgage, pledge with its major asset or property to a thirty
party, may affect its ability to repay the debt under the Contract, a writing
knowledge shall be provide to the Lender, and a approval from the Lender shall
be obtained.
 
10.   The borrower shall not withdraw the capital, transfer the asset, or
transfer the company share illegally to Welch from the Lender.
 
11.  The borrower changes it registered business name, corporation
representative, registered business address, business scope, a writing notice
shall be provided to the Lender in time.
 
12.   Such events occur to the guarantor under the Contract, business
suspension, business dormant, registration cancellation, withdraw of the
business license, bankrupt and business loss, etc. it may cause the guarantor
partly or fully lose the guarantee power in connection with the loan under the
Contract, or the guaranty, pledged items, pledged usufruct depreciates, the
Borrower shall provide the Lender other alterative guarantee in time.
 
13.   The borrower shall bear all such cost or expenses in connection with the
loan under the Contract, legal consult service charge, insurance,
transportation, evaluation, registration, keeping, identify, notarization. Etc.
 
 
 

--------------------------------------------------------------------------------

 
 
V.  Repayment in advance.
 
Consent shall be obtained from the Lender when the Borrower determines to repay
the loan in advance; the Lender agrees with the repaying in advance, the
interest shall be calculated by the 1st item as following:
 
1.  Interest shall be calculated pursuant to the items describe the borrowing
duration and the interest computation under the Contract.
 
2.  Floating up _______% at the basic of execution rate under the Contract.
 
VI.  Breach of faith.
 
1.  The Lender failed to provide the Borrower the loan, and caused loss to the
Borrower, the penalty that calculated with the related amount and days delayed
shall be paid to the Borrower. The computation method is same to the overdue
loan interest computation with the same term.
 
2.  The Borrower failed to repay the principal of the loan in the period agreed
in the Contract, the Lender shall increase the interest rate by 50% to the
overdue loan at the basic of the rate agreed in the Contract as the penalty till
the principal and interest repaying is completed. During the overdue period, in
such event that The People's Bank Of China increases the basic loan interest
rate, accordingly, the penalty interest rate shall be increased at the same
time.
 
3.  The Borrower use the loan not pursuant to the items that describing the loan
purpose under the contract, the Lender shall increase the interest rate by 100%
to the part of the loan that is misused as a penalty till the principal and
interest are fully repaid. During the overdue period, for RENMINBI loan, in such
event that The People's Bank Of China increase the loan interest, accordingly,
the penalty interest rate shall be increased at the same time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.  For unpaid payable interest, the Lender shall charge the compound interest
pursuant to the regulation issued by The People's Bank Of China.
 
5.  The Borrower breaks the items that describing the Borrower's obligation
under the Contract, The Lender may be entitled to ask the Borrower to correct
the action that broke the contract, may refuse to continue provide the loan, may
withdraw the loan has be provided in advance, may declare that the loam term
expired immediately and take some protective measures.
 
6.  Any guarantor in the guarantee contract in connection with the loan Contract
breaks the items describing its obligation under the guarantee contract, the
Lender may be entitled to declare that the loam term expired immediately and
take some protective measures.
 
7.  In such event that the borrower breaks the items under the Contract, cause
the Lender to take the action such as lawsuit or arbitration to archive its
rights, the borrower shall take the lawyer service charge, business travel fee
and other expenses occur to the Lender as its sole responsibility.
 
VII. Guarantee of the loan
 
The guarantee of the loan under the Contract is A mortgage of Maximum Amount,
the guarantee contract shall be singed separately. If any Mortgage of Maximum
Amount, display the mortgage contract serial number here: Yishui RCC MMA
2009-008#.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VIII. Solution of dispute
 
Both parties agree that any dispute shall be resolve by negotiation between
them, the following action as a option:
 
1. Lawsuit. Resolved by the court that has the jurisdiction to the Lender.
 
2.  Arbitration. Resolved by a arbitrator _____NULL_______(full name of the
arbitration agency) under the Arbitration Rules and Procedures.
 
     The items of the Contract not in connection with the disputes shall be
continued to carry on in the processing of the lawsuit or arbitration.
 
IX. Other matters
__________________________________________________________
 
X. Become effective
 
   The Contract shall be effective after signed or sealed by both parties.
 
XI. The Duplicates of the Contract
 
   The contract is made out in 3 duplicates; having the same legal enforcement,
each for the borrower, the lender, the guarantor.
 
XII. Note.
 
   The Lender friendly reminds the Borrower to acknowledge that all the items of
the Contract shall be understood completely and correctly, the Lender has
provided the not for certain items of the contract as the Borrower requested.
The both parties agree to the rights and obligations under the Contract in
common.




  The Borrower: (seal)         Shandong longkong travel development Co., Ltd
(sealed)
 
Signature:                            /s/ ZHANG SHANJIU
 
By corporate representative or Proxy




The Lender:                        Sealed by Yishui rural credit
cooperative  (sealed)
 
Signature:                            /s/ QI JIANGANG
 
By corporation representative or Proxy
 
Date:               09-1-2010
 
Signed in the place of: YISHUI RCC Office







